Title: From John Quincy Adams to Thomas Boylston Adams, 19 November 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



19. Novr: 1804.

Under another cover, I enclose to you the documents laid on our table this morning—
I have not yet had a line from you; but received a letter a few days since from your father, and one since from Shaw—The issue of your elections for the electoral Ticket, appears to be ascertained—and shows that the federalists will be relieved from the embarrassment of fixing upon their Candidate—It is expedient to bear this reverse of the popular wind, with as much coolness and philosophy as possible—To be patient, and still hope for better Times; knowing that they seldom can grow better, untill they have been at the worst.
This morning we received a nomination of James Bowdoin, of Massachusetts, to be Minister Plenipotentiary to the Court of Madrid; and G. W. Erving Secretary of Legation—
The deputies from New-Orleans, I am informed, arrived last Evening—as did also the new French Minister General Thuriot.
Mr: Bayard is elected Senator for the State of Delaware in the room of Mr: Wells, resigned—But it is only for the present Session—I suppose however there will be no doubt of his election for the ensuing six years.
21. Novr:
I have kept my letter untill this time in hopes of having something further to tell you of news, but without success.
The issue of the vote for the electoral Ticket in Massachusetts, was somewhat unexpected to me, and of course not very agreeable—In itself however I do not think it much to be regretted—There are indeed reasons, which reconcile it much to my mind—But it opens a prospect for the elections of the next Spring, which are very unpromising; and prepares the triumph in Massachusetts, of a party whose designs are pernicious, and whose honesty is worse than equivocal—It would however be weakness to expect that we should long have a Government so popular, without suffering the evils of all popular dominion—We must be thankful to have preserved a tolerable share of our rights hitherto, and hope for events which may restore a juster tone to the opinions of the people.
As far as respects your own election the issue was anticipated by us all. I hope however that it will have on your mind the effect of a stimulus and not of discouragement. It has held up your name to the public, in a respectable manner, and it will be your own Province to prevent its being forgotten—Remember that listlessness will never have any effect at all: make yourself known as much as possible, and do not despise the cause of the public so much as to leave it in the lurch—Do not suffer your temper to be soured, with the want of present success—There is more merit in bearing up against depression, and keeping a placid and chearful heart in ill-fortune; than in commanding all the votes in the world—In recommending these reflections to you, I am sensible they are equally necessary to myself.
We are still piddling with trifles and waiting for serious business from the House of Representatives.—I hope some time or other to get a sight of your hand-writing again—
Your’s truly.
